PER CURIAM:
Jonah C. Davis appeals the district court’s order dismissing the complaint Davis filed concerning his civilian employment by the United States Navy. We have reviewed the record and find no reversible *202error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Mabus, No. 2:12-cv-00467-MSD-TEM (E.D.Va. Sept. 26, 2013; Dec. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.